Title: To James Madison from Stephen Cathalan, Jr., 25 October 1802 (Abstract)
From: Cathalan, Stephen, Jr.
To: Madison, James


25 October 1802, Marseilles. Transmits a packet from James Leander Cathcart at Leghorn. The Constellation arrived at Toulon 18 Oct. from Leghorn needing rudder repairs and sailed from Toulon on 22 Oct. for Gibraltar “to settle with Consul Simpson definitively The Treaty between U. Stes. and Morocco.” The Constellation was ordered by Morris not to stop at Marseilles or at Spanish ports for convoy. The Swedes have made a peace treaty with Tripoli with French mediation and will pay $150,000 cash and an annual tribute of $8,000, but no ransom for Swedish prisoners. The Swedish consul at Marseilles showed Cathalan a sealed packet containing the treaty which Admiral Cederström delivered to be forwarded to Sweden for ratification. Morris was to sail from Leghorn to Tripoli with Cathcart to negotiate peace and could not have been informed “that peace with Sweeden was already made, only That They were treating for it.” The Enterprize was to leave Leghorn for Toulon to offer convoy to American ships “down The Streights.” Cathalan’s agents at Toulon supplied the Constellation only with fresh provisions. Minor repairs were provided by the arsenal for which the prefect made no charge. Cathalan’s agents were paid “by Capn. Murray in his bill on Messrs. Ogden Schwartz & Company of Marseilles under Agents of Mr. Purviance at Leghor⟨n⟩,” who had provided Murray with letters to that purpose. Both Cathalan and his agents offered to supply Murray on Cathalan’s account and by his orders, but Murray preferred using “Mr. Purviance’s Channell,” thus saving Cathalan the trouble of going to Toulon as he had offered. The Columbia of Providence, George A. Hallowell, master, left Marseilles quarantine for Providence via Barcelona with a clean bill of health after seven of eight ailing crew members had died, the last on 12 Oct. Adds in a postscript: “No doubt Wm. Lee Esqr. our agent at bordeaux will have forwarded you The copy of the letter I had received from Mr. Beaussier The French Chargé d’affairs at Tripoly, which I forwarded him on the 15. octob. inst.”
 

   
   RC and enclosures (DNA: RG 59, CD, Marseilles, vol. 1). RC 3 pp. Docketed by Wagner. For enclosures (docketed by Wagner as received in Cathalan’s 25 Oct. 1802 dispatch), see n. 2.



   
   For the quarantine of the Columbia, see Cathalan to JM, 12 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:573, 574 n. 1).



   
   Cathalan enclosed a copy of Bonaventure Beaussier’s 12 Sept. 1802 letter (2 pp.; in French), reporting that the blockade had been lifted two months previously and no Swedish or American ships were patrolling. Capt. Andrew Morris appeared to have a good deal of freedom, Beaussier wrote, his needs were supplied by Nissen, and Beaussier had forwarded letters to him from Cathalan and McNeill. The Danish frigate carrying payment to prolong peace for five years was expected daily from Leghorn, and Cederström, who arrived under flag of truce, said the Constellation was at Naples. Beaussier stated that he had been authorized by Tripoli to act as intermediary with Sweden. Cathalan added a postscript asking that Beaussier’s name not be mentioned should the letter be published. Cathalan also enclosed a copy of Andrew Morris’s letter of 15 Sept. 1802 (1 p.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:274), acknowledging receipt on 3 Sept. of letters from Cathalan and McNeill, thanking Cathalan for asking Beaussier to look after him, and reporting the Tripolitans were so anxious to accommodate differences that the U.S. could probably have peace on its own terms should Commodore Morris or any other authorized negotiator come forward.



   
   A full transcription of this document has been added to the digital edition.

